Citation Nr: 1427202	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active military service from January 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss and tinnitus, and denied a rating in excess of 20 percent for residuals of a left shoulder injury with degenerative changes. 

The Veteran testified at a hearing before a Decision Review Officer at the RO in December 2010.  Subsequently, he testified at a personal hearing before a Veterans Law Judge (VLJ) at the RO in January 2012.  Transcripts from the hearings are included in the file.

In a decision dated April 2012, the Board awarded a 30 percent rating for residuals of left shoulder injury, and denied the service connection claims for hearing loss and tinnitus.  The Veteran appealed the denials of service connection to the United States Court of Appeals for Veterans Claims (Court).  A November 2013 Memorandum Decision vacated the Board's April 2012 decision denying service connection for bilateral hearing loss and tinnitus, and remanded the claims for consideration of additional issues.

In a February 2014 letter, the Board informed the Veteran that the VLJ who conducted the January 2012 hearing was no longer employed by the Board and gave him the option of appearing at another hearing before a VLJ.  In March 2014, the Veteran affirmed that he wanted to testify at another hearing before a different VLJ.

The Board observes that the Veterans Appeals Control and Locator System (VACOLS) reflects that the RO has received a substantive appeal with respect to an issue of entitlement to an effective date prior to January 24, 2009, for the award of a 30 percent rating for left shoulder injury with degenerative changes.  To date, the paper and electronic claims folders (Virtual VA and the Veterans Benefits Management System (VBMS)) do not contain a substantive appeal on this issue.  As this remand is procedural in nature, the Board defers assuming jurisdiction over the earlier effective date issue pending association of the substantive appeal to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As explained in the Introduction, in March 2014, upon learning the VLJ who previously conducted his hearing in January 2012 was no longer employed by the Board, the Veteran requested he be scheduled for a video-conference hearing before another VLJ.  Consequently, he is entitled to this hearing before deciding his appeal.  38 C.F.R. § 20.700(a)(2013).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

